Judgment, Supreme Court, Bronx County (Ira Globerman, J., at suppression hearing; Norma Ruiz, J., at plea and sentence), rendered December 13, 2000, convicting defendant of reckless endangerment in the first degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. Defendant failed to meet his burden of establishing that he had standing to contest the seizure of a pistol from his mother’s bedroom closet since his connection to the apartment in general and to the closet in particular was tenuous, at best (see People v Ortiz, 83 NY2d 840 [1994]; People v Jose, 252 AD2d 401, 403 [1998], affd 94 NY2d 844 [1999]). In any event, we find, based on the totality of circumstances, that defendant’s mother voluntarily consented to the search (People v Hartley, 295 AD2d 159 [2002], lv denied 99 NY2d 536 [2002]). There is no basis for disturbing the hearing court’s credibility determinations. Concur — Nardelli, J.P., Williams, Friedman, Marlow and Gonzalez, JJ.